Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 14 recite the limitation "a drive shaft and a driven shaft" in Line 2.  There is improper antecedent basis for this limitation in the claims.  It shall be “the drive shaft and the driven shaft”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 8-10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,011,388 to Aoki et al (Aoki).
In Reference to Claim 8
Aoki discloses a transmission between a drive shaft (Fig. 7, annotated by the examiner) and a driven shaft (Fig. 7, annotated by the examiner), which transmission comprises a housing (Fig. 7, 2) and at least a driven gearwheel (Fig. 7, annotated by the examiner) that is mounted on the driven shaft and a drive gearwheel (Fig. 7, annotated by the examiner) that is mounted on a drive shaft, wherein the housing is provided with an outlet opening, which outlet opening (Fig. 7, annotated by the examiner) is placed in the radial extension of one of the gearwheels (As showed in Fig. 7).

    PNG
    media_image1.png
    503
    509
    media_image1.png
    Greyscale

In Reference to Claim 9
Aoki discloses the outlet opening is located in the extension of the gearwind of one of the gearwheels (As showed in Fig. 7).

Aoki discloses the outlet opening connects to a discharge pipe (Fig. 7, annotated by the examiner)
In Reference to Claim 12
Aoki discloses the outlet opening is placed in the radial extension of a biggest gearwheel. (Fig. 7, annotated by the examiner)
In Reference to Claim 13
Aoki discloses a compressor element (Fig. 7, 1) and a motor (Fig. 7, annotated by the examiner) to drive the compressor element, wherein the compressor is provided with a transmission according to claim 8 between a drive shaft of the motor and a driven shaft of the compressor element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of US Patent 4,632,650 to Frieden et al (Frieden).
In Reference to Claim 11
Aoki discloses the outlet port and the discharge pipe.
Aoki does not teach the discharge pipe extends in the extension of the gearwind of one of the gearwheels.
Frieden discloses the discharge pipe (Fig. 3, annotated by the examiner) extends in the extension of the gearwind of one of the gearwheels. 

    PNG
    media_image2.png
    433
    382
    media_image2.png
    Greyscale

It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Aoki to incorporate teachings from Freiden.  Doing so, would result in the discharge pipe being positioned in the extension of the gearwind of one of the gearwheels.  since it has been held that rearranging parts of an invention involves only routine skill in the art.
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Frieden in view of Aoki.
In Reference to Claims 8 and 14
Frieden discloses the vacuum system with the gear chamber lubrication circulation system.
Frieden does not teach the drive and driven shaft.
Aoki teaches a transmission between a drive shaft (Fig. 7, annotated by the examiner) and a driven shaft (Fig. 7, annotated by the examiner), which transmission comprises a housing (Fig. 7, 2) and at least a driven gearwheel (Fig. 7, annotated by the examiner) that is mounted on the driven shaft and a drive gearwheel (Fig. 7, annotated by the examiner) that is mounted on a drive shaft, wherein the housing is provided with an outlet opening, which outlet opening (Fig. 7, annotated by the examiner) is placed in the radial extension of one of the gearwheels (As showed in Fig. 7).
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Frieden to incorporate teachings from Aoki.  Doing so, would result in the lubricant system being incorporated in the system of Frieden, since Aoki teaches a system to improve the separating oil mist included in the exhaust gas in a gear case (Col. 1, Line 5-10)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        10/22/21